           Case 1:20-cv-00840-SAB Document 3-2 Filed 06/17/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
                                         (FRESNO DIVISION)

                                                   June 17, 2020



                 NOTICE OF CASE FILING UNDER E−FILING PROGRAM



Case Number:          1:20−cv−00840−SAB
Case Title:           SANDRO S. PEREZ vs. A. SMITH


       Your civil complaint submitted under the E−Filing program was filed on 6/17/2020 . You are
hereby notified that the above−referenced case number and name has been assigned to your action.
You are to include it on all future filings in this court. Failure to do so will result in delayed processing
of your documents. After this initial filing, no other documents can be filed electronically, but must be
sent to the following address for filing:

                                              Office of the Clerk
                          United States District Court Eastern District of California
                                        2500 Tulare Street, Suite 1501
                                              Fresno, CA 93721

      Included with this Notice is the First Informational Order in Civil Rights Case signed by
United States Magistrate Judge Stanley A. Boone and "Consent to Proceed Before a United States
Magistrate Judge" form. A filed stamped copy of your civil complaint is not being provided to you
because you filed electronically and your original complaint was returned to you after being scanned
and emailed to the Clerk of Court.



                                                       Keith Holland
                                                       Clerk of Court, United States District Court
                                                       Eastern District of California


                                                       by: A. Jessen
                                                       Deputy Clerk
